DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann et al (US 2018/0109123) in view of Flett et al. (US  2006/0152085)

Re Claims 1, 11 and 15; Kaufmann discloses a power switching circuit, a non-transitory computer-readable medium storing thereon sequences of computer executable instruction and an Uninterruptible Power Supply (UPS) system, the UPS system comprising: 
an input (the left side of the converter 3) configured to be coupled to an AC source (4) and to receive input AC power from the AC source; (Fig. 1)
an output (the right side of 5) configured to provide output DC power to a load (20); (Fig. 1)
a converter (3) coupled to the input and configured to convert the input AC power into DC power; (Fig. 1) 
a first DC bus (upper bus) and a second DC bus (the lower bus) coupled to the converter and configured to receive DC power from the converter; (Fig. 1)
a first DC/DC converter (5) having a first input (the left side of the converter) coupled to the first DC bus and configured to receive a first input DC voltage corresponding to a first 
 a second DC/DC converter (7) having a first input coupled to the second DC bus and configured to receive a second input DC voltage corresponding to a second allocated portion of the input DC voltage between the first DC bus and the second DC bus and an output configured to provide a second output DC voltage; (Fig. 1)
Kauffmanm does not disclose an output configured to provide output AC power to a load
at least one DC/AC inverter having a first input coupled to the output of the first DC/DC converter and a second input coupled to the output of the second DC/DC converter, the at least one DC/AC inverter including n (n>2) switching legs, each switching leg having k switching cells coupled between the first input and the second input; and at least one controller coupled to the first DC/DC converter, the second DC/DC converter, and the DC/AC inverter, the at least one controller configured to operate the at least one DC/AC inverter to provide n AC signals to the output coupled to the at least one DC/AC inverter by operating, at any given time during a complete cycle of at least one of the n AC signals, two of the n switching legs in a static state and a remaining n-2 of the n switching legs in a transition state.
However, Flett discloses an output (the right side of 5) configured to provide output AC power to a load (14)
at least one DC/AC inverter (24) having a first input (top side) coupled to the output (26a) of the first DC/DC converter (16d) and a second input (bottom side) coupled to the output (26b) of the second DC/DC converter (18d), the at least one DC/AC inverter including n (n>2) switching legs, each switching leg having k switching cells coupled between the first input and the second input; the DC/AC inverter (24, Fig. 2) including n (n>2) switching legs, each 
The limitation related to operating the inverter during any given time of the cycle merely and only describes dead-time which is defined or known as a short interval during which both switches are gated "off." is the conventional switching sequence of an arrangement that has a plurality of switching legs to form the output of a three phase AC inverter. 
The operation of the switching legs is only the expected sequence of switching leg operation for the output of a three-phase inverter. 
Also, the claim recites” a given time” (not a specific time) during a complete cycle could be interpreted as any time in the cycle or at some point in the cycle 2 of the legs would be static and one would be transitional. (See Welchko et al. 2008/0197902)
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used the inverter system shown in Flett with the device of Srinivasen, motivated by the desire to adequately provide effective power to the load based on the load requirement by the help of the controller. 

Re Claims 2 and 16; Flett discloses further comprising: a first DC voltage source (V1) and a second DC voltage source (V2) coupled between the first DC bus and the second DC bus, the first DC voltage source configured to provide the first input DC voltage to the first DC/DC converter and the second DC voltage source configured to provide the second input DC voltage to the second DC/DC converter. (Fig. 1)

Re Claims 3 and 17; Kaufmann wherein the first DC bus is a positive DC bus and the second DC bus is a negative DC bus. (Fig. 1)

Re Claim 4; Flett discloses wherein the first (16b) and second DC/DC converters (18b) each include m switching cells, and each switching cell of the m switching cells includes at least a first switch (S7-S9) and a second switch (S10-S12), the first and second switches being configured to operate in complementary states. (Fig. 2, Par. 0092, S7-9 steps up the voltages whiles S10-12 steps down the voltage)


Re Claims 5 and 18; Flett discloses wherein the controller is further configured to operate the first DC/DC converter such that the first output DC voltage is a positive variable DC voltage having a first duty cycle and to operate the second DC/DC converter such that the second output DC voltage is a negative variable DC voltage having a second duty cycle. (Fig. 2, Par. 0092, S7-9 steps up the voltages whiles S10-12 steps down the voltage would require different duty cycle to operate)

Re Claim 6; Flett discloses wherein the first input of the DC/AC inverter is coupled directly to the output of the first DC/DC converter to receive the positive variable DC voltage and the second input of the DC/AC inverter is coupled directly to the output of the second DC/DC converter to receive negative variable DC voltage. (Fig. 4)

Re Claim 8; Flett discloses wherein an output of each switching leg operating in the static state is coupled via at least one of the k switching cells to one of the first and second inputs of the DC/AC inverter. (Fig. 2, 7)

Re Claim 9; Flett discloses wherein each switching leg operating in the transition state is configured to provide a transition output voltage to the at least one load derived from the positive DC variable voltage and the negative variable DC voltage, the transition output voltage corresponding to intermediate portions of the n AC signals. (Fig. 2, 7)

Re Claims 7 and 19; Flett discloses wherein each switching leg operating in the static state is configured to provide a static output voltage to the output derived from one of the positive DC variable voltage and the negative DC variable voltage, the static output voltage corresponding to one of the most positive and most negative portions of the n AC signals. (Fig. 2, 7)

Re Claims 9 and 20; Flett discloses wherein each switching leg operating in the transition state is configured to provide a transition output voltage to the output derived from the positive DC variable voltage and the negative variable DC voltage, the transition output voltage corresponding to intermediate portions of the n AC signals. (Fig. 2, 7)

Re Claim 10; Flett discloses wherein an output of each switching leg operating in the transition state is switched via at least one of the k switching cells between at least the first and second inputs of the DC/AC inverter. (Fig. 2, 7)

Re Claim 12; Flett discloses wherein controlling the first DC/DC converter to provide the first DC voltage further includes operating the first DC/DC converter such that the first DC voltage is a first variable DC voltage having a first duty cycle and controlling the second DC/DC converter to provide the second DC voltage further includes operating the second DC/DC converter such that the second DC voltage is a second variable DC voltage having a second duty cycle. (Fig. 2, Par. 0092, S7-9 steps up the voltages whiles S10-12 steps down the voltage would require different duty cycle to operate)

Re Claim 13; Flett discloses wherein operating each respective switching leg in the static state includes controlling the switching leg to provide a static output voltage derived from one of the first variable DC voltage (V1) and the second variable DC voltage (V2), the static output voltage corresponding to one of the most positive and most negative portions of the n AC output signals. (Fig. 2)

Re Claim 14; Flett discloses wherein operating each respective switching leg in the transition state includes controlling the switching leg to provide an output voltage derived from the first variable DC voltage and the second variable DC voltage, the transition output voltage corresponding to intermediate portions of the n AC output signals. (Fig. 2, 7)


Response to Arguments
Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive. 
The 112 rejection is still maintained since the applicant hasn’t amended to overcome the rejection raised.
Applicant argues that the combination of Srinivasen in view of Flett fails to teach the amended limitations of claims 1, 11 and 15. More specifically, Srinivasen is directed to a fuel cell power conversion system including a first fuel cell 102 having a connection 106 to a first DC/DC converter 110 and a second fuel cell 104 having a connection 108 to a second DC/DC converter 112. The first DC/DC converter 110 is coupled to an output bus 114 and the second DC/DC converter 112 is coupled to an output bus 116. (Paragraph [0012]). 
Flett is directed to a power system including a DC/AC power converter 24 configured to produce three-phase AC power. The DC/AC power converter includes a first phase leg 24a, a second phase leg 24b, and a third phase leg 24c. (Paragraphs [0089]-[0090]). 
As discussed above, Srinivasen describes a power conversion system configured to receive and convert power from two separate fuel cells. As such, nowhere does Srinivasen teach or suggest "a first DC bus and a second DC bus; a first DC/DC converter having a first input coupled to the first DC bus and configured to receive a first input DC voltage corresponding to a first allocated portion of an input DC voltage between the first DC bus and the second DC bus and an output configured to provide a first output DC voltage; a second DC/DC converter having a first input coupled to the second DC bus and configured to receive a second input DC voltage corresponding to a second allocated portion of the input DC voltage between the first DC bus 
Similarly, the combination of Srinivasen and Flett fails to teach or suggest "receiving a first input DC voltage at an input of a first DC/DC converter coupled to a first DC bus, and a second input DC voltage at an input of a second DC/DC converter coupled to a second DC bus, the first input DC voltage corresponding to a first allocated portion of an input DC voltage between the first DC bus and the second DC bus and the second input DC voltage corresponding to a second allocated portion of the input DC voltage between the first DC bus and the second DC bus," as recited in amended claim 11. 

However the examiner respectfully disagree, as shown in the rejection above, Srinovasen discloses the claimed limitation as shown in the item to item matching provided by the examiner. Furthermore the figure 1 of Srinovasen is similar to the applicant’s figure 1a. the applicant hasn’t provided a clear difference between both application except the inputs coupled to the DC-DC converters


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
07/06/2021
Primary Examiner, Art Unit 2836